Citation Nr: 0612603	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-28 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1310.

3.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.

4.  Entitlement to burial and plot or interment allowances.




REPRESENTATION

Appellant represented by:	Sandra E. Booth, Esq.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1939 to July 
1941.  He died in January 2003 at age 82.  The appellant is 
his surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Paul, Minnesota 
(the RO).

Procedural history

Shortly after his discharge from military service in July 
1941, the veteran filed a claim of entitlement to service 
connection for a back condition.  A March 1942 VA rating 
decision denied the claim, finding that the veteran's back 
condition existed prior to service and was not aggravated 
therein.  The veteran did not appeal that decision.

The veteran sought to reopen his claim in May 1995 based on 
the submission of new and material evidence.  The RO reopened 
the claim and denied it on the merits, finding that the 
veteran's congenital cystic tumor of the cervicothoracic 
spine pre-existed service and was not aggravated therein.  
The veteran duly appealed to the Board, which, in an August 
1998 decision, denied the veteran's claim on grounds similar 
to those expressed by the RO.  

The veteran subsequently appealed his claim to the United 
States Court of Appeals for Veterans Claims (the Court), 
which remanded the case in February 2001 on the basis that 
the Board had "applied the wrong standard in determining 
whether the presumption of aggravation has been rebutted."  
The United States Court of Appeals for the Federal Circuit 
(the Federal Circuit) subsequently affirmed the Court's 
remand in a May 2002 decision, which will be discussed in 
greater detail below.  

In January 2003, following the Federal Circuit's remand, the 
veteran died.  
His service connection claim for a cystic tumor of the 
cervicothoracic spine was therefore dismissed by the Board in 
a February 2003 decision.  See Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994) [as a matter of law, veterans' claims do not survive 
their deaths].

In February 2003, the appellant filed a claim for accrued 
benefits, service connection for the cause of the veteran's 
death under the provisions of 38 U.S.C.A. § 1310, entitlement 
to DIC benefits under the provisions of 38 U.S.C.A. § 1318, 
and entitlement to burial benefits.  The RO denied the burial 
benefits claim in March 2003 and the accrued benefits and 
service connection for cause of death claims in May 2004.  
The appellant duly appealed these decisions to the Board.  

The record reflects that a motion to advance this case on the 
docket was filed on the on the appellant's behalf by her 
attorney in November 2004.  Taking into consideration the 
appellant's advanced age, her motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2005).

The Board remanded the appellant's claims in July 2005 for 
the purpose of ensuring compliance with the notice provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA) and 
obtaining a VA medical opinion.  The Board's remand also 
instructed the RO to adjudicate the issue of entitlement to 
DIC benefits under the provisions of 38 U.S.C.A. § 1318.  
After the additional development requested by the Board was 
accomplished, the RO denied the appellant's accrued benefits, 
cause of death, and burial benefits claims in a December 2005 
supplemental statement of the case (SSOC).  The RO also 
denied the appellant's claim for DIC benefits under 
38 U.S.C.A. § 1318 in a December 2005 rating decision.  The 
appellant has since perfected an appeal as to this issue.  
The case is now once again before the Board.


FINDINGS OF FACT

1.  The veteran died in January 2003 at the age of 82; his 
death certificate lists the immediate cause of death as 
pneumonia, with chronic obstructive lung disease  listed as a 
contributory cause of death.  No autopsy was performed.

2.  At the time of the veteran's death, there was pending a 
claim for service connection for a back disability.

3.  The medical and other evidence of record does not show 
that the veteran was entitled to service connection for a 
back disability at the time of his death.

4.  At the time of his death, the veteran was not service 
connected for any disability.  

5.  A preponderance of the competent medical evidence of 
record demonstrates that the veteran's death was unrelated to 
his military service.

6.  Under VA rating decisions made during the veteran's 
lifetime, he did not have a disability that was continuously 
rated totally disabling for a period of 10 or more years 
immediately preceding his death.  He was not a former 
prisoner of war, and he died more than 5 years after his 
separation from service.

7.  The body of the veteran is not being held by a state or a 
political subdivision thereof.

8.  The veteran did not die at a VA medical facility or at a 
facility under contract with VA, or while traveling under 
prior authorization and at VA expense to a specified place 
for the purpose of examination, treatment or care.

9.  The veteran was not discharged from service due to a 
disability incurred in or aggravated by service, and he is 
not buried in a state or national cemetery.


CONCLUSIONS OF LAW

1.  The appellant is not eligible for accrued benefits based 
on the veteran's May 1995 service-connection claim for a back 
condition.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2005).

2.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2005).

3.  The criteria for DIC under the provisions of 38 U.S.C.A. 
§ 1318 are not met.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2005).

4.  The criteria for entitlement to VA burial and plot or 
interment allowances have not been met.  38 U.S.C.A. §§ 2302, 
2303, 2307 (West 2002); 38 C.F.R. § 3.1600 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking accrued benefits based on the 
veteran's service-connection claim for back disability which 
was pending at the time of his death.  She also seeks service 
connection for the cause of the veteran's death, DIC benefits 
under 38 U.S.C.A. § 1318, and entitlement to burial benefits.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  




Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the appellant 
was notified by numerous SSOCs of the pertinent law and 
regulations, of the need to submit additional evidence on her 
claims, and of the particular deficiencies in the evidence 
with respect to her claims.  

More significantly, letters were sent to the appellant in 
March 2004 and August 2005 which were specifically intended 
to address the requirements of the VCAA.  The August 2005 
letter from the RO, which was generated pursuant to the 
Board's July 2005 remand, specifically notified the appellant 
that to support a claim for accrued benefits, the evidence 
must show that benefits "were due the claimant based on 
existing ratings, or decisions, or evidence in VA's 
possession at the time of death; but, [that] the benefits 
were not paid before the claimant's death AND [y]ou are the 
surviving spouse, child of the veteran, or dependent parent 
of the deceased veteran OR [y]ou paid the expenses of the 
deceased claimant's last sickness and burial" (emphasis in 
original).  

The August 2005 letter also notified the appellant that to 
support a claim of service connection for the cause of the 
veteran's death, the evidence must show that the veteran died 
while on active duty OR [that] the veteran died from a 
service-connected injury or disease" (emphasis in original).  
Moreover, the August 2005 letter advised the appellant that 
VA "may also pay DIC [benefits] if the veteran was 
continuously rated totally disabled due to service connected 
conditions for at least 10 years before death." 

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the August 
2005 VCAA letter, the appellant was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "records from the military, VA 
Medical Centers (including private facilities where VA 
authorized treatment), or the Social Security 
Administration."  She was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from "State 
or local governments, private doctors and hospitals, or 
current or former employers."  This letter also notified the 
appellant that VA would assist her "by providing a . . . 
medical opinion if we decide it's necessary to make a 
decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The August 2005 letter notified the appellant that she "must 
give us enough information about the evidence so that we can 
request it from the person or agency that has it . . . [i]t 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the August 2005 letter instructed the appellant 
to "[c]omplete and return an enclosed VA Form 21-4142, 
Authorization and Consent to Release Information, for each 
heath care provider so that we can obtain treatment 
information.  Provide the names and mailing addresses of each 
health care provider where the veteran sought treatment as 
well as the approximate dates of treatment."  With respect 
to VA medical records, the August 2005 letter advised the 
appellant to "tell us the location of the VA facility, the 
medical conditions treated, and the approximate dates of 
treatment."

Finally, the RO must request that the claimant provide any 
evidence in her possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The August 2005 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please sent it to us."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the appellant that she could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the appellant was not 
provided notice of the VCAA prior to the initial adjudication 
of her claims.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
the instant case, the appellant was provided with VCAA notice 
via the March 2004 and August 2005 VCAA letters.  Her claims 
were then readjudicated in the December 2005 SSOC and the 
January 2006 SOC, after she was provided with the opportunity 
to submit evidence and argument in support of her claims and 
to respond to the VCAA notices.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the appellant in proceeding to consider her claims on the 
merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. April 5, 2006) that timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the appellant received such notice and was given the 
opportunity to respond.  The appellant has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Moreover, the appellant is represented by counsel who is 
presumably familiar with the provisions of the VCAA and the 
evidence needed to substantiate each of her claims.  Indeed, 
counsel for the appellant also represented the deceased 
veteran before the Court and the Federal Circuit.  Because 
there is no indication that there exists any evidence which 
could be obtained which would have an effect on the outcome 
of this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran]. 

The Board notes in passing that the appellant was not 
provided with VCAA notice with respect to her burial benefits 
claim.  The Court has held, however, that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of the claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz, supra; 
see also Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001).  As will be 
explained in greater detail below, the law and not the 
evidence is dispositive with respect to the appellant's 
burial benefits claim.  Additional factual development would 
have no bearing on the ultimate outcome.  Accordingly, VCAA 
can have no effect on this appeal.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002) [holding that the VCAA is not 
applicable where "the law as mandated by statute and not the 
evidence is dispositive of the claim"].  

To the extent that entitlement to burial benefits is 
contingent upon other matters such as whether the veteran's 
death is service connected, as has been discussed above the 
appellant has already been provided VCAA notice with respect 
to these issues.  The Board adds that the appellant was 
provided the relevant regulation regarding burial benefits in 
a May 2004 SOC; the same document provided a detailed 
discussion of what was required for the payment of burial 
benefits.  Moreover, through counsel she is presumed to be 
aware of the provisions of the VCAA.  

Given these circumstances, no VCAA notice specific to her 
burial benefits claim need be provided.  See generally 
Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does not 
apply where there is extensive factual development in a case 
which indicates no reasonable possibility that any further 
assistance would aid the claimant in substantiating her 
claim].

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's (and the 
Board's) denial of accrued benefits and service connection 
for the cause of death.  In other words, any lack advisement 
as to those two elements is meaningless, because a disability 
rating and effective date are not, and cannot be, assigned.  
The appellant's claim of entitlement to accrued benefits and 
service connection for the cause of death were denied based 
on element (3), the relationship between the veteran's 
death/disability and his period of service.  As explained 
above, the appellant has received proper VCAA notice as to 
her obligations, and those of VA, with respect to this 
crucial element.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, 
extensive VA and private treatment records, the August 1997 
opinion of a VA physician, the September 1997 opinion of a 
panel of VA neurologists, the November 2005 medical opinion 
of a VA physician, and the opinion of the veteran's private 
neurologist, Dr. S.S.  The appellant and her attorney have 
not identified any outstanding evidence.  

The Board notes in passing that its July 2005 remand also 
requested the RO to obtain the veteran's terminal 
hospitalization records.  The August 2005 VCAA letter 
specifically instructed the appellant to either provide "a 
copy of the veteran's final hospital summary/treatment 
records pertaining to [his] terminal illness" or to 
authorize VA to obtain the same.  To date, neither the 
appellant nor her attorney has provided such records, nor 
have they authorized VA to obtain them.  Indeed, no response 
to the August 2005 VCAA letter has been forthcoming.  

The Court has held that VA's duty to assist a claimant in 
developing the facts and evidence pertinent to a claim for 
benefits is not a one-way street.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  It is the responsibility of 
claimants to cooperate fully with VA.  See Caffrey v. Brown, 
6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  The Board therefore concludes that in light 
of the appellant's disinclination to provide VA with the 
veteran's terminal hospitalization records, or to provide VA 
with authorization to obtain them, that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the appellant's claims, and that any further 
attempts to assist her in developing her claims would result 
in needless delay, and are thus unwarranted. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The appellant engaged the services of an 
attorney, was provided with ample opportunity to submit 
evidence and argument in support of her claims, and was given 
the opportunity to present testimony at a personal hearing if 
she so desired.  The appellant has not requested a hearing 
before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to accrued benefits.

The appellant seeks accrued benefits based on the veteran's 
service-connection claim for a back disability which was 
pending at the time of his death.

Pertinent law and regulations

Accrued benefits

The law and regulation governing claims for accrued benefits 
state that, upon the death of a veteran, his lawful surviving 
spouse may be paid periodic monetary benefits to which he was 
entitled at the time of his death, and which were due and 
unpaid for a period not to exceed two years, based on 
existing rating decisions or other evidence that was on file 
when he died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2005); see also Jones v. Brown, 8 Vet. App. 558, 
560 (1996).

Although the appellant's claim for accrued benefits that is 
at issue in this appeal is separate from the claim of the 
veteran filed prior to his death, the accrued benefits claim 
is "derivative of" the claim of the veteran and, by 
statute, the appellant takes the veteran's claims as they 
stood on the date of his death.  See Zevalkink v. Brown, 102 
F.3d 1236, 1242 (Fed. Cir. 1996).

Entitlement to accrued benefits must be determined based on 
evidence that was physically present or constructively 
present (such as VA treatment records) in the veteran's 
claims folder when he died.  See 38 U.S.C.A. § 5121(a); 
Ralston v. West, 13 Vet. App. 108, 113 (1999).

Service connection - in general

At the time of the veteran's death, he was actively pursuing 
service connection for a back disability.  The general law 
and regulations regarding service connection are as follows.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).


Presumption of soundness/aggravation of pre-existing injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002) [emphasis added].

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  
The Court has held, however, that this presumption attaches 
only where there has been an entrance examination in which 
the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In 
VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder 
the language of [38 U.S.C. § 1111], VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service" [emphasis 
added].

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C.A. § 1153 (as opposed to that 
applicable under 38 U.S.C.A. § 1111 where the complained-of 
condition was not noted on entrance into service).  This 
statute provides that a pre-existing injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2005).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2005).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2005).

Analysis

The appellant seeks entitlement to service connection for the 
veteran's back disability on an accrued basis.  As was noted 
in the Introduction, during his lifetime the veteran had 
pursued a claim of entitlement to service connection for a 
back disability; at the time of it death that claim was on 
remand after having been decided by the Federal Circuit.

Because of the complicated procedural history underlying the 
current appeal, the Board believes that certain preliminary 
matters must be extensively discussed. 

Preliminary matters

(i) The Federal Circuit decision

As noted in the Introduction, the Board denied the veteran's 
claim of entitlement to  service connection for a post-
operative congenital cystic tumor of the cervicothoracic 
spine in an August 1998 decision.  In its August 1998 
decision, the Board denied the veteran's claim for service 
connection for a spinal tumor on the basis that the evidence 
clearly and unmistakably showed that the spinal tumor pre-
existed service and was not aggravated by service.  

The veteran through counsel appealed the Board's August 1998 
decision to the Court.  As part of this appeal, the veteran 
(who was represented by the same attorney as the appellant in 
the instant case) conceded that his spinal condition pre-
existed service.  He instead focused his argument on the 
issue of whether the condition was aggravated beyond its 
normal course during service.

The February 2001 Court decision held that the evidence of 
record regarding aggravation of the veteran's spinal tumor 
was insufficient to satisfy the 
"clear and unmistakable" standard invoked by the Board, but 
that because "clear and unmistakable evidence" was the 
wrong standard of review regarding the presumption of 
aggravation, remand of the case was necessary to determine 
whether the evidence was sufficient to rebut the presumption 
of aggravation under the proper test.  The Federal Circuit 
affirmed the Court's decision in May 2002, specifically 
finding that the Board "applied the wrong standard in 
determining whether the presumption of aggravation had been 
rebutted."  

The Federal Circuit noted that the regulations prescribe two 
different standards for weighing evidence that is offered to 
rebut the presumption of aggravation, depending on the timing 
of the service in question.  For wartime service and 
peacetime service after 1946, the regulations direct that the 
"clear and unmistakable evidence" standard is to be applied 
to evidence offered to rebut the presumption of aggravation.  
See 38 C.F.R. § 3.306(b) (2005).  However, for peacetime 
service before December 7, 1941, a different subsection of 
the regulation applies.  That subsection, 38 C.F.R. § 
3.306(c), uses different language to describe the appropriate 
standard.  For such service, the regulation provides that:

[t]he specific finding requirement that an increase in 
disability is due to the natural progress of the 
condition will be met when the available evidence of a 
nature generally acceptable as competent shows that the 
increase in severity of a disease or injury or 
acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing 
cause or influence peculiar to military service.  
Consideration will be given to the circumstances, 
conditions, and hardships of service.

38 C.F.R. § 3.306(c) (2005).

The Federal Circuit noted that the contrast between § 
3.306(c) and the immediately proceeding § 3.306(b), "make it 
clear that section 3.306(c) does not require proof to satisfy 
the 'clear and unmistakable evidence' standard but instead 
merely requires that 'evidence generally accepted as 
competent show' that the in-service increase in the severity 
of the disease or injury was due to the natural progression 
of the condition."  See Stevens v. Principi, 289 F.3d 814, 
818 (Fed. Cir. 2002).  

The Federal Circuit further concluded that this standard is 
"equivalent to the 'preponderance of the evidence' standard 
typically used in civil cases, except that it is subject, of 
course, to the statutory rule giving the 'benefit of the 
doubt' to the claimant in veterans' claims cases."  Id.  
Since veteran served in peacetime prior to December 7, 1941 
(he was medically discharged in July 1941), the Federal 
Circuit determined that remand was necessary for the Board to 
adjudicate the case under the proper legal standard, namely 
that found in 38 C.F.R. § 3.306(c).

(ii.)  The appellant's contention as to no pre-existing 
disability

As part of her accrued benefits claim, the appellant and her 
attorney have presented a theory of entitlement to service 
connection which is markedly different from that presented by 
the veteran and the same attorney to the Federal Circuit.  

While the thrust of the veteran's claim was that his spinal 
condition pre-existed his military service but rather was 
aggravated therein, the appellant now argues that the 
veteran's back condition did not in fact pre-exist his period 
of active duty, but rather had its genesis during service.  
The appellant thus argues that the veteran was entitled to 
the presumption of soundness and aggravation found in 
38 U.S.C.A. § 1111, and that as a result VA has the burden of 
showing that the veteran's back disability clearly and 
unmistakably pre-existed service and was not aggravated 
thereby.  See e.g., a VA Form 9 received in March 2006.  

Inherent in appellant's argument is her contention that the 
appropriate presumption of aggravation applicable in this 
case is that found in 38 U.S.C.A. § 1111, and not (as the 
Federal Circuit determined) the alternative presumption of 
aggravation found in 38 U.S.C.A. § 1153.

The Board finds the appellant's arguments to the effect that 
the veteran's back disability did not pre-exist service and 
that the presumption of soundness and aggravation found in 
38 U.S.C.A. § 1111 is applicable to her accrued benefits 
claim to be unpersuasive, particularly given the procedural 
history of the case and the prior holdings of both the Court 
and the Federal Circuit on exactly the same facts.

As explained above, the Federal Circuit affirmed a February 
2001 Court decision which vacated and remanded the Board's 
August 1998 denial of service connection for a back 
disability.  The thrust of the Federal Circuit's (and the 
Court's) decision was that the Board incorrectly applied the 
provisions of 38 C.F.R. § 3.306, and that the proper standard 
of review in this case is that found in 38 C.F.R. § 3.306(c).  
Inherent in the Federal Circuit's holding was a finding that 
the veteran's spinal condition pre-existed service.  Indeed, 
38 C.F.R. § 3.306 applies only in cases where a pre-service 
disability is present.  The title of the regulation reveals 
as much.  

The Board is of course aware that the current appeal involves 
a different appellant.  
See, e.g., Smith v. Brown, 10 Vet. App. 330, 333-34 (1997).  
However, this does not obviate the plain fact that both the 
Court and the Federal Circuit have already addressed the same 
facts.  By now suggesting that the veteran's back disability 
pre-existed service, the appellant and her attorney have not 
only contradicted previous arguments to the contrary made by 
the veteran (and the same attorney), but have attempted to 
side-step the clear import of the Federal Circuit's holding, 
namely that the veteran's back disability pre-existed 
service.  The Board cannot agree to such a gross departure 
from what has been already been decided by two superior 
tribunals.

In short, although the appellant's accrued benefits claim is 
distinct from her late husband's service-connection claim, 
the facts of each claim are identical.  Accordingly, the 
Board is bound by the Federal Circuit's holding that the 
veteran's back disability pre-existed service.  The Board's 
adjudication of the claim will be undertaken with this in 
mind.

The Board further adds that neither the Court nor the Federal 
Circuit found error in the Board's August 1998 determination 
that the veteran's back condition clearly and unmistakably 
pre-existed service.  As outlined above, the focus of the 
Court's and the Federal Circuit's jurisprudence in this case 
involves the proper standard to be applied in rebutting the 
presumption of aggravation.  Such analysis presupposes that 
the veteran's back condition pre-existed service.

Accordingly, the Board need not address the issue of whether 
the veteran's back disability pre-existed his period of 
active duty.  The Federal Circuit has already held that it 
did.  The only question before the Board then is whether the 
veteran's pre-existing back disability was aggravated beyond 
its normal course during the veteran's period of service.  In 
conformity with previous appellate decisions on this 
question, such analysis will be undertaken by application of 
the presumption of aggravation found in 38 C.F.R. § 3.306(c), 
which is congruent with the familiar Gilbert standard of 
review.

(iii.) CUE in the March 1942 rating decision

As part of her accrued benefits claim, the appellant further 
contends that that but for clear and unmistakable error (CUE) 
in the March 1942 rating decision, service connection for a 
back disability would have been granted.  The Board finds, 
however, that the reliance of the appellant and her attorney 
on a CUE theory is misplaced.

First, the Board notes that at the time of his death, the 
veteran did not have a CUE claim pending.  His only pending 
claim was that of service connection for a back disability, 
which has been discussed at some length above.  At no time 
did the veteran (who was represented by the same attorney as 
the appellant)  refer to CUE in any prior rating decision.  

An accrued benefits claim is derivative in nature.  In Jones 
v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal 
Circuit concluded that for a surviving spouse to be entitled 
to accrued benefits, "the veteran must have had a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  The 
Federal Circuit noted that this conclusion comported with its 
decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 
1996), which stated that a consequence of the derivative 
nature of the surviving spouse's entitlement to a veteran's 
accrued benefits claim is that, without the veteran having a 
claim pending at time of death, the surviving spouse has no 
claim upon which to derive his or her own application.  Id. 
at 1300.  Because the veteran did not have a CUE claim 
pending at the time of his death, the appellant cannot as a 
matter of law present such a claim in the context of an 
application for accrued benefits.  

The appellant through counsel has attempted to side-step this 
procedural hurdle by making her CUE contentions a subargument 
of her accrued benefits claim.  This does not change the 
posture of the case - a CUE claim is a CUE claim, no matter 
the context in which it is presented.  

Accrued benefits claims are by their nature limited.  The 
potential for mischief in allowing a survivor to present a 
CUE claim as to any and every decision which was adverse to 
the veteran during his or her lifetime is obvious.  The 
Federal Circuit has made clear that a survivor has no 
standing to request review of a decision affecting the 
disability benefits of a veteran on the ground of CUE, as the 
survivor was not the disability benefits claimant.  See 
Haines v. West, 154 F.3d 1298 (Fed. Cir. 1998), cert. denied, 
526 U.S. 1016, 119 S.Ct. 1249, 143 L. Ed. 2d 347 (1999).  The 
appellant is therefore without standing to raise the matter 
of CUE with regard to the March 1942 rating decision.
  
Accordingly, in the absence of a CUE claim filed by the 
veteran the Board need not address the appellant's CUE 
arguments in connection with its analysis of the accrued 
benefits claim.

Discussion

As explained immediately above, the appellant's accrued 
benefits claim hinges on the question of whether the 
veteran's pre-existing spinal condition was aggravated beyond 
its natural progression during his period of active duty.  In 
conducting its analysis of this question, the Board is 
mindful of the Federal Circuit's command that 38 C.F.R. 
§ 3.306(c) merely requires that 'evidence generally accepted 
as competent show' that the in-service increase in the 
severity of the disease or injury was due to the natural 
progression of the condition."  See Stevens, 289 F.3d at 
818. 

The question of whether the veteran's spinal tumor was 
aggravated beyond its normal progression during service is 
essentially medical in nature.  The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The evidence of record, however, includes several 
medical opinions regarding potential in-service aggravation 
of the veteran's spinal condition.

The only competent medical evidence in support of the 
appellant's claim emanates from the veteran's private 
neurologist, Dr. S.S.  Dr S.S. suggested that had additional 
diagnostic testing been conducted by the veteran's military 
physicians, including a myelogram of the spine, the veteran's 
spinal "cyst/tumor would have been apparent and possible 
intervention to decompress the cyst at that point in time may 
have been able to prevent or at least greatly slow down the 
subsequent progression of symptoms."  Because such 
additional testing and intervention was not accomplished 
during service, Dr. S.S. indicated that the veteran's spinal 
tumor grew beyond its normal progression, during the 
veteran's period of active duty.

Several other medical opinions, including that of an August 
1997 VA examiner, a September 1997 panel of VA neurologists, 
and the November 2005 VA reviewer contend that the veteran's 
spinal tumor was not aggravated beyond its normal progression 
during service, and that proper diagnostic and treatment 
modalities were employed on the part of the veteran's 
military caregivers.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

In the instant case, the Board finds the opinions of the 
August 1997 VA examiner, the September 1997 panel of VA 
neurologists, and the November 2005 VA reviewer to be of 
greater probative value than that of Dr. S.S.  The opinion of 
Dr. S.S. suffers from a number of flaws.  First, Dr. S.S. was 
somewhat equivocal regarding whether additional diagnostic 
testing would have made any discernable difference in the 
course of the veteran's condition.  Dr. S.S. noted that if 
such additional diagnostic testing were performed, "possible 
intervention to decompress the cyst at that point in time may 
have been able to prevent or at least greatly slow down the 
subsequent progression of symptoms" (emphasis added).  By 
using terms such as "possible" and "may have," Dr. S.S. 
provided an opinion which can only be characterized as 
speculative and inconclusive.  The Court has held on several 
occasions that medical evidence that is speculative, general, 
or inconclusive in nature cannot support a claim.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Accordingly, Dr. S.S.'s opinion is of no probative 
value.

Dr. S.S.'s opinion is also of limited probative value in that 
it failed to provide any explanation or underlying rationale 
with respect to the ultimate conclusions rendered.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[whether the physician provides the basis for his/her opinion 
goes to the weight or credibility of the evidence].  In 
particular, while Dr. S.S. opined that the veteran's spinal 
tumor progressed beyond its normal course due to a lack of 
appropriate diagnostic testing in service (including use of a 
myelogram), he failed to include in his analysis any 
discussion of the diagnostic or treatment modalities 
available in the late 1930s and early 1940s (the period of 
the veteran's service).  [Indeed, it appears that Dr. S.S. 
presumed that medical technology in 1941 was equivalent to 
that which is currently available.]  

Dr. S.S.'s presumption that current diagnostic technology was 
available in 1941 is fatally flawed.  In September 1997, a 
panel of VA neurologists explained that myelography came into 
being 1938, in fact was unavailable in the Minneapolis area 
(where the veteran was being treated) in 1941, and that the 
procedure did not become common until 1945.  Therefore, given 
the technology available in 1941 the veteran could not have 
gotten a myelogram during service to better diagnose the 
existence of the cystic tumor.

The panel of VA neurologists further noted that other 
diagnostic tools such as a MRI or CT scan were not developed 
until much later and were certainly unavailable.  Thus, aside 
from the x-rays, the panel concluded there were no further 
diagnostic studies available to the veteran during his time 
of service.  The panel also opined that no further treatment 
for the veteran's symptoms could have been undertaken during 
that time, including surgery.  

Setting aside the matter of the efficacy of diagnostic 
imaging in 1941, the competent medical evidence is against a 
finding that the veteran's back disability was worsened 
beyond the natural progress of the disease during or due to 
his military service.  

Unlike the opinion of Dr. S.S., the opinions of the August 
1997 VA examiner, the September 1997 panel of VA 
neurologists, and the November 2005 VA reviewer were 
unequivocal and thoroughly explained.  Each made reference to 
the veteran's medical history, the state of medical 
technology and various diagnostic tools available during the 
veteran's service, and the impact of each on the veteran's 
overall disability picture.  After undertaking such analysis, 
these opinions each noted that the veteran's spinal condition 
was not aggravated beyond its normal course during the 
veteran's period of active duty.  Included in these findings 
were statements to the effect that the veteran underwent 
appropriate diagnostic testing in service, that his spinal 
condition was not aggravated by any perceived lack of 
treatment or improper treatment at the hands of military 
physicians, and that his in-service spinal tap did not serve 
to aggravate his spinal condition.  For the foregoing 
reasons, the Board believes these opinions to be of 
considerable probative value.

The Board has also considered medical treatise evidence 
submitted by the veteran before his demise.  While these 
articles discuss spinal cord trauma in general, they contain 
no information or analysis specific to the veteran's case, 
and include no indication that the veteran's spinal condition 
was service-aggravated.  As such, the treatise evidence 
submitted by the veteran is of little probative value in the 
instant case.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 
38 C.F.R. § 3.159(a)(1) [competent medical evidence may 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports and 
analyses].  However, as discussed above, the Court has held 
that medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See Obert, 
supra.  

The only other evidence in the claims file serving to support 
the appellant's theory that the veteran's back disability was 
service-aggravated emanates from statements made by the 
appellant, the veteran, and several of their acquaintances.  
It is now well settled, however, that laypersons without 
medical training, such as the appellant and the veteran, are 
not qualified to render medical opinions regarding matters 
such as the aggravation of disease, which calls for 
specialized medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (2005) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The appellant's statements and those of the 
veteran regarding the matter of aggravation are accordingly 
lacking in probative value.

In short, the competent medical evidence of record 
demonstrates that the veteran's pre-existing spinal condition 
was not aggravated beyond its normal course during the 
veteran's period of active duty.  The presumption of 
aggravation found in 38 C.F.R. § 3.306(c) has been rebutted.

For these reasons, the veteran was not entitled to service 
connection for a back disability during his lifetime, and the 
appellant's derivative accrued benefits claim fails on this 
basis.

Alternative theories of entitlement

(i.) Presumption of soundness under 38 U.S.C.A. § 1111

As explained above, the appellant through counsel has argued 
that the veteran's back disability had its genesis during 
active duty, rather than pre-existing service as was found by 
the Court and the Federal Circuit.  The appellant contends 
that because such condition was not noted on service 
entrance, the veteran was entitled to the presumption of 
soundness under 38 U.S.C.A. § 1111.  The appellant further 
argues that the evidence of record does not clearly and 
unmistakably demonstrate that the veteran's back disability 
pre-existed service, and that as a result service connection 
is warranted.  See Wagner, supra.

As discussed at some length above, the Board believes that 
the Federal Circuit's holding to the effect that the 
veteran's back disability pre-existed service is binding upon 
the Board, thus rendering moot the attorney's recent argument 
on behalf of the appellant (contrary to her previous argument 
on behalf of the veteran) that the veteran's back condition 
had its onset in service.   However, the Board has the 
fundamental authority to decide in the alternative.  See 
Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  Thus, the 
Board will for the sake of argument entertain the § 1111 
argument.  For reasons expressed immediately below, the Board 
finds that even taking into account the presumption of 
soundness under 38 U.S.C.A. § 1111, the evidence of record 
still clearly and unmistakably demonstrates that the 
veteran's back disability pre-existed service.    

Although the veteran's pre-enlistment examination was 
negative for any findings indicative of a cystic tumor of the 
cervicothoracic spine, pre-service medical records indicate 
that the veteran had symptoms of a back condition prior to 
entering service.  Included with the service medical records 
are copies of the veteran's medical records from his pre-
service period of employment with the Civilian Conservation 
Corps (CCC).  The CCC records indicate that the veteran was 
being seen prior to service for various spinal pathology and 
associated symptoms, to include scoliosis and muscle atrophy.  
Although a tumor as such was not specifically diagnosed, 
there is no question from these medical records that unknown 
back pathology (later identified as a cystic tumor) existed 
before service.

The veteran's service medical records and the report of a 
February 1942 VA examination also indicate that the veteran's 
back disability (variously described as residuals of an 
"old" bout of polio and progressive muscular dystrophy) had 
its onset prior to active duty.  There is also a January 1942 
social service report which notes that the veteran was first 
found to have a spine mass or lesion in 1935.  

There is also overwhelming post-service expert medical 
evidence which indicates that the veteran's spinal tumor pre-
existed his period of active duty.  Indeed, multiple VA and 
private physicians have opined that the veteran's spinal 
tumor pre-existed service.  The veteran's own private 
neurologist, Dr. S.S., concluded that the veteran's tumor was 
congenital in nature and first became manifest when the 
veteran was age 17 (prior to his induction into the 
military).  These sentiments were echoed by another of the 
veteran's private physicians, Dr. R.C., who noted that the 
veteran "had progressive neurological symptoms since 
childhood."  In September 1997, a panel of VA neurologists 
also concluded that the veteran's spinal tumor was congenital 
in nature.  The November 2005 VA reviewer arrived at a 
similar conclusion.  

The record fails to include a single competent medical 
opinion to the effect that the veteran's spinal condition had 
its onset during service.  Indeed, the veteran himself, and 
the attorney, conceded that his spinal condition pre-existed 
service.  As noted above, the service-connection claim 
pending at the time of his death was based on his belief that 
his pre-existing spinal condition was service-aggravated.  

The only evidence in the claims file which indicates that the 
veteran's spinal condition was not of pre-service origin 
emanates from the appellant's own statements and those of her 
attorney.   As noted above, however, laypersons without 
medical training, such as the appellant and her attorney, are 
not qualified to render medical opinions regarding matters 
such as determinations of the onset of disease, which call 
for specialized medical knowledge.  See Espiritu, supra.  The 
appellant's statements to the effect that her husband's back 
condition did not pre-exist his period of active duty are 
utterly lacking in probative value.  As for the attorney, it 
appears to be disingenuous, to say the least, for her to a 
complete about face on this key question, particularly in 
light of clear appellate guidance from the Court and the 
Federal Circuit.

In short, the evidence of record clearly and unmistakably 
demonstrates that the veteran's back disability pre-existed 
his period of active duty.  The presumption of soundness 
under 38 U.S.C.A. § 1111 has been successfully rebutted.  The 
appellant's accrued benefits claim fails on this additional 
basis.  

The Board has already addressed the presumption of 
aggravation issue above, finding that the veteran's spinal 
condition was not aggravated beyond its normal progression 
during the veteran's period of service.  Because this issue 
has already been addressed by the Board, a discussion of the 
issue will not be repeated here.

(ii.)  CUE in the March 1942 rating decision

The appellant, through her attorney, has also contended that 
but for CUE in the March 1942 rating decision, the veteran 
would have been granted service connection for his back 
disability in 1942.  

As has been discussed in some detail above, the Board finds 
that the appellant lacks standing to raise the issue of CUE 
in the March 1942 rating decision because (1) there was no 
CUE claim pending at the time of the veteran's death and 
(2) a survivor has no standing to request review of a 
decision affecting the disability benefits of a veteran on 
the ground of CUE, as the survivor was not the disability 
benefits claimant.  See Jones and Haines, both supra.  

Moreover, for reasons explained immediately below even if the 
appellant did have standing to raise the issue of CUE (which 
she manifestly does not), such claim fails on its merits.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995) [holding 
that the Board has the fundamental authority to decide in the 
alternative].

(a.)  Pertinent law and regulations regarding CUE claims

An unappealed decision of the RO or the Board becomes final 
and binding and is not subject to revision on the same 
factual basis in the absence of CUE.  Previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 U.S.C.A. 
§§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1400 
(2005).

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  "To prove the existence of 
clear and unmistakable error as set forth in § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 
1374 (Fed. Cir. 2000).

Any claim of CUE must be pled with specificity.  Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  The 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  In 
order to show that CUE occurred, the evidence must show that 
the law was incorrectly applied to the facts as they were 
known at the time and that, had the error not occurred, the 
decision would have been manifestly different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

When considering a claim of CUE, the determination must be 
made based on the record and the law in existence at the time 
of the prior, final decision.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) [quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992)]; Pierce v. Principi, 240 F.3d 1348 
(Fed. Cir. 2001).


(b.)  Discussion

The thrust of the appellant's CUE argument is that the 
"claim file does not contain sufficient evidence to rebut 
the presumption of sound condition and/or the presumption of 
aggravation, and that the 1942 rating decision was therefore 
the product of [CUE]."  See letter from the appellant's 
attorney dated March 26, 2003.

The appellant does not seem to assert that the RO applied the 
incorrect legal standard in its 1942 decision, nor does she 
contend that the law was incorrectly applied to the facts as 
they were known at the time of the 1942 rating decision.  
Rather, the heart of the appellant's CUE claim is that RO's 
evaluation of the relevant evidence was incorrect.  Her 
arguments in this vein reflect little more than a 
disagreement with how the RO weighed the evidence in the 
record at the time of its 1942 decision.  As noted above, 
however, the specific CUE allegation must assert more than 
mere disagreement with how the facts of the case were weighed 
or evaluated.  To present a valid claim of CUE, the appellant 
and her attorney cannot simply request that the Board reweigh 
or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. 
App. 412 (1996).  This, however, appears to be exactly what 
they have asked the Board to do.  The Board does not accept 
such invitation.  In that it merely seeks to have the 
evidence re-weighed, the purported CUE claim fails. 

Moreover, there was of record ample evidence at the time of 
the 1942 VA decision which was supportive of the conclusion 
reached, namely that the veteran's back disability had not 
been aggravated in service.  To summarize, the evidence of 
record in 1942, particularly the service medical records, CCC 
medical records, social service investigation report, and 
February 1942 VA examination report all indicate that the 
veteran's back disability began years before his period of 
active duty.  These records also fail to demonstrate any 
aggravation of the veteran's back disability during his 
service.

In short, the appellant has not pled with any degree of 
specificity any error of law or fact that allegedly occurred, 
as required by law.  See Andre, 14 Vet. App. at 10.  The 
Board finds, therefore, that the appellant has failed to 
raise a valid claim of CUE in the March 1942 rating decision.  
Any claim of CUE in the March 1942 rating decision is, 
therefore, denied as a matter of law.  See Luallen v. Brown, 
8 Vet. App. 92, 96 (1995) [if the claimant fails to plead a 
valid claim of CUE, her claim should be denied as a matter of 
law].

Conclusion

In summary, for the reasons and bases expressed above, the 
Board finds that the appellant's claim of entitlement to 
service connection for a back disability on an accrued basis 
is denied.

2.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1310.

The appellant also seeks service connection for the cause of 
the veteran's death.  She essentially maintains that the 
veteran's back disability either caused his death or left the 
veteran in such a debilitated state that he was unable to 
resist his fatal bout of pneumonia and chronic obstructive 
lung disease.

Pertinent law and regulations

The general regulations pertaining to service connection have 
been set forth above and will not be repeated.

Service connection - cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.312 (2005).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2005).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2005); see also Gabrielson v. Brown, 7 Vet. 
App. 36, 39 (1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2005).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3) (2005).

Analysis

The central thrust of the appellant's argument with respect 
to her service-connection claim for the cause of the 
veteran's death is that his back disability either caused or 
substantially contributed to his death.  As explained above, 
however, the Board has determined that service connection is 
not warranted for veteran's back disability, because such 
disability pre-existed service and was not aggravated 
thereby.  Therefore, even if the veteran's back disability 
were to be found to have substantially contributed to his 
demise  (and for the reasons outlined below, it did not) 
service connection for the cause of his death would not be 
warranted, as his back condition was unrelated to his period 
of active duty.

In any event, the medical evidence of record indicates that 
the veteran's death is the result of other, nonservice-
connected causes.  The only competent medical opinion 
regarding the cause of the veteran's death is that of the 
November 2005 VA reviewer.  After reviewing the claims folder 
and the veteran's medical history, the reviewer opined that 
the veteran's fatal pneumonia and chronic obstructive lung 
disease were not the result of the veteran's back disability 
or any incident of service, but were instead the product of 
the veteran's long history of tobacco use.  No other 
competent medical opinion regarding the cause of the 
veteran's death is of record.

The only other evidence in the claims file serving to link 
the veteran's death with his period of active duty emanates 
from the appellant herself.  As explained above, however, as 
a lay person without medical training, the appellant is not 
qualified to render medical opinions regarding matters such 
as determinations of the cause of death, which call for 
specialized medical knowledge.  See Espiritu, supra.  The 
appellant's statements regarding the cause of the veteran's 
death are accordingly lacking in probative value.

The Board observes that during his lifetime the veteran was 
not service connected for any disability.  The appellant has 
not proffered any other theory of entitlement to service 
connection for the cause of the veteran's death.

Finally, the Board observes in passing that the appellant has 
not suggested that the fatal pneumonia and chronic 
obstructive lung disease were themselves due to his military 
service.  In any event, the medical evidence indicates that 
these conditions were the products of his long-standing 
tobacco use; service connection for the cause of the 
veteran's death on the basis of in-service tobacco use is 
precluded as a matter of law.  See 38 U.S.C.A. § 1103 (West 
2002); 38 C.F.R. § 3.300 (2005).  
 
In short, a preponderance of the medical and other evidence 
of record demonstrates that the veteran's death was unrelated 
to his period of military service.  Service connection for 
the cause of death is therefore not warranted.

3.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.

The appellant also seeks DIC benefits.  She essentially 
contends that but for CUE in the March 1942 rating decision, 
the veteran would have been granted service connection for 
his back disability, and that due to the severity of the 
condition a total rating would have been assigned for a least 
10 years prior to his death, thus entitling her to DIC 
benefits under 38 U.S.C.A. § 1318.

Pertinent law and regulations

In general, under 38 U.S.C.A. § 1318, VA death benefits may 
be paid to a deceased veteran's surviving spouse in the same 
manner as if the veteran's death is service-connected, even 
though the veteran died of nonservice-connected causes, if 
the veteran's death was not the result of his or her own 
willful misconduct, and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  See 38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2005).

In August 2001, VA temporarily suspended the adjudication of 
claims for DIC benefits under the provisions of 38 U.S.C. § 
1318 where a veteran was not rated totally disabled for a 
continuous period of at least ten years prior to death, or at 
least five years from the veteran's release from active duty, 
in response to the Federal Circuit's decision in National 
Organization of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), as 
such cases might involve "hypothetical entitlement."  The 
stay was to remain in effect pending completion of VA 
rulemaking specified by the Federal Circuit.

Based on subsequent VA rulemaking, the Federal Circuit 
decided National Organization of Veterans' Advocates, Inc. v. 
Sec'y of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  In NOVA II, the 
Federal Circuit revised the stay order imposed in NOVA I, 
directing VA to process all DIC claims (with certain 
exceptions not relevant here), including "hypothetical 
entitlement" claims.  Crucially, the Federal Circuit held 
that VA could properly construe the "entitled to receive" 
language of 38 U.S.C. § 1318 to bar the filing of new claims, 
i.e., "hypothetical entitlement" claims, in which no claim 
was filed during the veteran's lifetime or where a claim had 
been denied and was not subject to reopening.  

Analysis

The veteran in the instant case was not a former prisoner of 
war.  He was not rated by VA as totally disabled for a 
continuous period of at least 10 years immediately preceding 
death, and was not continuously rated as totally disabled for 
a period of not less than five years from the date of his 
discharge from active duty.  Indeed, at the time of his 
death, the veteran was not service-connected for any 
disability.  

The Board must address the question of whether the veteran 
was "entitled to receive" compensation for service-
connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death.  According to the only 
subsection of 38 C.F.R. § 3.22 potentially applicable in this 
case [because the other subsections of the regulation involve 
other circumstances inapplicable here such as the withholding 
or waiver of payment], "entitled to receive" means that, at 
the time of death, the veteran had service-connected 
disability rated totally disabling by VA, but was not 
receiving compensation because the veteran had applied for 
compensation but had not received total disability 
compensation due solely to CUE in a VA decision concerning 
the issue of disability evaluation or effective date.  See 38 
C.F.R. § 3.22(b)(3) (2005).  In the instant case, the 
appellant has argued that but for CUE in the March 1942 
rating decision, the veteran would have been granted service 
connection for his back disability in the early 1940s and, 
due to the severity of the condition, would have been in 
receipt of a total rating for at least 10 years prior to his 
demise.  

As outlined in the Board's discussion of the appellant's 
accrued benefits claim, the Board believes that the appellant 
is without standing to raise the matter of CUE in the March 
1942 rating decision.  Moreover, the Board is troubled by the 
apparent conflict between the Federal Circuit's holding in 
Haines (which seems to stand for the proposition that a 
survivor has no standing to request review of a decision 
affecting the disability benefits of a veteran on the ground 
of CUE as the survivor was not the disability benefits 
claimant) and 38 C.F.R. § 3.22 (b)(3) (which seems to suggest 
that CUE in a prior rating decision may create circumstances 
under which the veteran may have been "entitled to receive" 
a total rating for the requisite 10-year period).  

As discussed above, Haines appears to preclude a collateral 
CUE claim brought by a survivor when none had been raised by 
a veterans during his or her lifetime.  However, assuming for 
the purposes of this decision that under 38 C.F.R. § 3.22 the 
appellant is free to raise the issue of CUE in the context of 
a claim for DIC benefits, the Board has already determined 
that CUE does not exist in the March 1942 rating decision.  
The Board's analysis of the matter of CUE in the 1942 rating 
decision has been set forth at length above and will not be 
repeated here.  In the absence of CUE in the March 1942 
rating decision, that decision may not be revised, service 
connection for the back disability may not be granted, and 
the veteran therefore was not "entitled to receive" a total 
rating for the 10-year period preceding his death.  
Accordingly, the appellant is ineligible for DIC benefits.

In short, the veteran's situation falls under none of the 
provisions of the law and regulation.  He was not service 
connected for any disability prior to his death, and there is 
nothing in the record to suggest that he was entitled to 
receive total VA disability benefits at any time prior to his 
death.



4.  Entitlement to burial and plot or interment allowances.

Pertinent law and regulations

Burial allowance

Funeral and burial expenses of a deceased veteran are payable 
if the veteran died due to a service-connected disability.  
38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. § 3.1600(a) (2005).

If the veteran's death was not service-connected, a burial 
allowance may be paid under the following circumstances:

If, at the time of death, the veteran was in receipt of VA 
pension or compensation (or, but for the receipt of military 
retirement pay, would have been in receipt of compensation); 
or the veteran had an original or reopened claim for either 
compensation or pension pending, and, in the case of an 
original claim, there is sufficient evidence of record on the 
date of the veteran's death to have supported an award of 
compensation or pension effective prior to the date of the 
veteran's death.  38 U.S.C.A. § 2302(a)(1) (West 2002); 38 
C.F.R. §§ 3.1600(b)(1),(2) (2005).

A nonservice-connected burial allowance may also be payable 
if the deceased was a veteran of any war or was discharged or 
released from active military service for a disability 
incurred or aggravated in the line of duty, and the body of 
the deceased is being held by a State (or a political 
subdivision of a State); and there is no next of kin or other 
person claiming the body of the deceased veteran, and there 
are no available sufficient resources in the veteran's estate 
to cover burial and funeral expenses.  38 C.F.R. § 
3.1600(b)(3) (2005).

In addition, a nonservice-connected burial allowance is 
payable if the veteran died from nonservice-connected causes 
while properly hospitalized by VA.  For burial allowance 
purposes, the term "hospitalized by VA" means admission to 
a VA facility (as described in 38 U.S.C. 1701(3)) for 
hospital, nursing home, or domiciliary care under the 
authority of 38 U.S.C. 1710 or 1711(a); admission (transfer) 
to a non-VA facility (as described in 38 U.S.C. 1701(4)) for 
hospital care under the authority of 38 U.S.C. 1703; 
admission (transfer) to a nursing home under the authority of 
38 U.S.C. 1720 for nursing home care at the expense of the 
United States; or admission (transfer) to a State nursing 
home for nursing home care with respect to which payment is 
authorized under the authority of 38 U.S.C. 1741.  
38 U.S.C.A. § 2303(a)(2) (West 2002); 38 C.F.R. § 3.1600(c) 
(2005).

Plot or internment allowance

When a veteran dies from nonservice-connected causes, an 
amount may be paid as a plot or interment allowance subject 
to the following conditions:

(1) The deceased veteran is eligible for the burial allowance 
under 38 C.F.R. § 3.1600(b) or (c); or

(2) The veteran served during a period of war and the 
conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) 
(relating to burial in a state veterans' cemetery) are met; 
or

(3) The veteran was discharged from the active military, 
naval or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge, has such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; the official service department record showing 
that the veteran was discharged or released from service for 
disability incurred in line of duty will be accepted for 
determining entitlement to the plot or interment allowance 
notwithstanding that VA has determined, in connection with a 
claim for monetary benefits, that the disability was not 
incurred in line of duty); and

(4) The veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States.

38 U.S.C.A. § 2303(b); 38 C.F.R. § 3.1600(f) (2005).

Analysis

Burial allowance

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for entitlement to a 
VA burial allowance have not been met.

As discussed in some detail above in connection with the 
accrued benefits claim and the claim under § 1310, the 
veteran did not die of a service-connected disability.  See 
38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. § 3.1600(a) (2005).  
Indeed, the veteran was not service connected for any 
disability.

At the time of his death, the veteran was not in receipt of 
pension or compensation.  Although the veteran did have a 
claim for VA benefits (i.e. service connection for a back 
disability) pending at the time of his death, as discussed 
above in connection with the accrued benefits claim, the 
veteran's claim was without merit.  Additionally, the 
veteran's remains were not unclaimed with his body held by a 
State or a political subdivision of a State.  Thus, the 
requirements for payment of burial benefits under 38 C.F.R. 
§ 3.1600(b)(1)-(3) have not been met.

As noted above, under 38 C.F.R. § 3.1600(c), a burial 
allowance may be paid if a veteran died while hospitalized by 
VA.  The appellant's application for burial benefits 
indicates that the veteran died while a patient at a private 
facility, Regions Hospital.  Therefore, burial benefits are 
not payable under 38 C.F.R. § 3.1600(c).

Plot or internment allowance

The Board also finds that the criteria for entitlement to a 
VA plot or internment allowance have not been met.

As noted above, when a veteran dies from nonservice-connected 
causes, a certain sum may be paid as a plot or interment 
allowance.  Entitlement is subject, in part, to the following 
conditions: (1) The deceased veteran is eligible for the 
burial allowance under 38 C.F.R. § 3.1600(b) or (c); and the 
condition set forth in 38 C.F.R. § 3.1604 relating to burial 
in a State veteran's cemetery are met; or the veteran was 
discharged from active service for a disability incurred or 
aggravated in line of duty; and the veteran is not buried in 
a national cemetery.  38 U.S.C.A. § 2303(b) (West 2002); 38 
C.F.R. § 3.1600(f) (2005).

As discussed immediately above, the criteria for eligibility 
for the VA burial allowance has not been established.  In 
addition, the record does not show that the veteran was 
discharged from service for a disability incurred or 
aggravated in the line of duty. To the contrary, as explained 
in great detail above the Board has determined in this 
decision that the veteran's back disability, for which he was 
discharged from service, pre-existed service and was not 
aggravated therein.

The Board recognizes that at one time eligibility for a plot 
or interment allowance was established on the basis of 
wartime service only.  However, that provision was eliminated 
by Public Law 101-508.  As a result of Public Law 101-508, 
effective for deaths after October 31, 1990, a plot allowance 
is no longer payable based solely on wartime service.  The 
veteran had no wartime service in any event, since he was 
discharged from military service prior to December 7, 1941.  
See 38 C.F.R. § 3.2(d) (2005).  Thus, payment of the plot or 
interment allowance is not warranted in this case.  
38 U.S.C.A. § 2303(b) (West 2002); 38 C.F.R. § 3.1600(f) 
(2005).

Conclusion

For the reasons and bases set forth above, the Board finds 
that the legal criteria for entitlement to VA burial and plot 
or interment allowances have not been met.  The law is 
dispositive of this matter; thus the claim must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to accrued benefits is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.

Entitlement to VA burial and plot or interment allowances is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


